Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 9408163.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
	Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-17 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20140086193) in view of Yamada (US 20120257513).
With respect to independent claims: 
Regarding claims 1/9/16, Suzuki teaches A communication method, comprising: 
obtaining ([0080], mobile station receives configuration from a base station, the MS configures power setting for “sub-frame i of the serving cell c as fc(i) (set as the value of fc(i))” as indicated in TPC command.), by a communication apparatus ([0080], mobile station), configuration information comprising a configuration parameter ([0080], TPC command for fc(i)) of a first secondary cell ([0054 and 0082], transmission power for a serving cell, the serving cell can be a secondary cell.);
setting ([0081], “the mobile station apparatus 1 sets (resets) the initial value fc(0) of fc(i) based on Expressions (5) and (6).”), by the communication apparatus, an initial power adjustment value ([0081], “initial value fc(0)”) of the first secondary cell (serving cell c) according to the configuration parameter ([0081], “initial value fc(0) of fc(i)”) of the first secondary cell in response to at least one of any secondary cell in a secondary cell group being activated, or the communication apparatus receiving a random access response message sent ([0081], “the mobile station apparatus 1 sets (resets) the initial value fc(0) of fc(i).”                         
                            
                                
                                    f
                                
                                
                                    c
                                
                            
                            
                                
                                    0
                                
                            
                            =
                            
                                
                                    ∆
                                    P
                                
                                
                                    r
                                    a
                                    m
                                    p
                                    u
                                    p
                                
                            
                            +
                            
                                
                                    δ
                                
                                
                                    m
                                    s
                                    g
                                    2
                                
                            
                        
                    . Further, [0082], “the “𝛿msg2 is a value indicated by the TPC command included in the random access response for the serving cell c.” In other words, the MS adjust initial power value fc(0) according to the 𝛿msg2 indicated in the TPC command.) in response to a random access initiated on any secondary cell ([0084], “the received random access response” is corresponded to a random access preamble “transmitted by the mobile station apparatus 1.”); and 
controlling, by the communication apparatus, transmit power on the secondary cell according to the initial power adjustment value of the secondary cell ([0084], “the mobile station apparatus 1 can appropriately control the transmission power of the PUSCH at each serving cell” according to the random access response.).
However, Suzuki does not teach secondary cell group, wherein the first secondary cell is subordinate to a secondary cell group
In an analogous art, Yamada teaches secondary cell group ([0082], “A non-PCell group may include one or more SCells.”)), wherein the first secondary cell is subordinate to a secondary cell group ([0026], “The eNB transmits radio resource control (RRC) signaling indicating a primary secondary cell (PSCell) for a non-primary cell (PCell) group.” And [0082], “A non-PCell group may include one or more SCells.)
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Suzuki to specify secondary cell group as taught by Yamada. The motivation/suggestion would have been because there is a need to enhance data throughput. 
	
With respect to dependent claims:
Regarding claims 2/10/17, Suzuki teaches wherein the configuration information further comprises grouping information of the first secondary cell ([0026], “The eNB transmits radio resource control (RRC) signaling indicating a primary secondary cell (PSCell) for a non-primary cell (PCell) group.” And [0049, 0082]), wherein the grouping information indicates that the first secondary cell is subordinate to a first secondary cell group ([0020], “The UE further determines a primary secondary cell (PSCell) for a non-primary cell (non-PCell) group ... determining .
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Suzuki to specify secondary cell group as taught by Yamada. The motivation/suggestion would have been because there is a need to enhance data throughput. 
Regarding claims 4/12/19, Suzuki teaches setting, by the communication apparatus, an uplink shared channel ([0075-00084], transmission power control for PUSCH.) initial power adjustment value fc(0) ([0081], Expression 5) of the first secondary cell where the random access is initiated to                        
                             
                            
                                
                                    f
                                
                                
                                    c
                                
                            
                            
                                
                                    0
                                
                            
                            =
                            
                                
                                    ∆
                                    P
                                
                                
                                    r
                                    a
                                    m
                                    p
                                    u
                                    p
                                
                            
                            +
                            
                                
                                    δ
                                
                                
                                    m
                                    s
                                    g
                                    2
                                
                            
                        
                     ([0081]); 
wherein                         
                            
                                
                                    ∆
                                    P
                                
                                
                                    r
                                    a
                                    m
                                    p
                                    u
                                    p
                                
                            
                        
                     is a total power ramping value of the communication apparatus ([0082]), and wherein                         
                            
                                
                                    δ
                                
                                
                                    m
                                    s
                                    g
                                    2
                                
                            
                        
                     is a power adjustment value represented by a transmit power control command of the random access response message ([0082]).
Regarding claims 6/14, Suzuki teaches wherein the configuration parameter ([0073], “where preambleInitialReceivedTargetPower is a parameter which is designated (configured) to the serving cell c from a higher layer, and is notified from the base station apparatus 3 to the mobile station apparatus.”) of the secondary cell ([0073], serving cell c) comprises random access configuration information ([0071], PRACH).
Regarding claims 5/13/20, Suzuki teaches setting, by the communication apparatus, the uplink shared channel initial power adjustment value fc(0) to 0 for a secondary cell where no random access is initiated ([0082]).
Regarding claims 7/15, Suzuki teaches wherein the random access configuration information comprises one or more of physical random access channel configuration information ([0071]), preamble initial received target power ([0073], “wherein the random access configuration information comprises one or more of physical random access channel configuration information, preamble initial received target power, or a random access power ramping step.”), or a random access power ramping step.
Regarding claim 8, Suzuki teaches configuring, by a network device, the first secondary cell for the communication apparatus ([0079-0082]); and 
delivering, by the network device, the configuration information to the communication apparatus ([0079-0082]).

 Response to Arguments
Applicant's arguments filed on 05/17/2021 have been fully considered but they are not persuasive.

Regarding claim 1, Applicant argues (Remark page 8, 1st paragraph)
“Suzuki is directed to methods for performing efficient power control of a physical uplink channel in a wireless system. Suzuki at ¶ [0003]. Suzuki discloses "when receiving the random access response, the mobile station apparatus 1 does not reset the accumulated fc(i) of serving cells other than the serving cell to which the received random access response corresponds" (Emphasis added), see Suzuki at [0083], in other words, the method of Suzuki only reset fc(i) of the cells in which the random access response is received, but not "in response to any secondary cell in a secondary cell group being activated" or in response to "receiving a random access 

Examiner respectfully disagrees.
Examiner cited teaching [0081-0084, Suzuki], which discloses initial transmission power fc(0) is set to                         
                            
                                
                                    f
                                
                                
                                    c
                                
                            
                            
                                
                                    0
                                
                            
                            =
                            
                                
                                    ∆
                                    P
                                
                                
                                    r
                                    a
                                    m
                                    p
                                    u
                                    p
                                
                            
                            +
                            
                                
                                    δ
                                
                                
                                    m
                                    s
                                    g
                                    2
                                
                            
                        
                    , wherein 𝛿msg2 is indicated in the TPC command. The TPC command may be included in a random access response message from a base station, wherein the random access response message is corresponded to a random access preamble transmitted by a mobile station.
Based on the foregoing reasoning, the rejection of claim 1 is sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411